The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0076956) in view of O’Donnell et al (US 2004/0002221).
Regarding claim 1:
	Hirayama teaches a plasma processing apparatus (plasma processing apparatus) [fig 1 & 0046] comprising: a gas supply section (showerhead, 16) [fig 1 & 0051]; a first radio frequency power supply (first high-frequency power source, 10a) for plasma generation (for generating plasma) [fig 1 & 0048]; a second radio frequency power supply (second high-frequency power source, 10b) for drawing ions (intended for 
	Hirayama does not specifically disclose a multilayered film structure is formed on a surface of the member. 
	O’Donnell teaches a multilayered film structure (80/90/100) is formed on a surface of the member (substrate, 70) [fig 5 & 0062]. 
	Hirayama and O’Donnell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the member of Hirayama to include a multilayered film formed thereon, as in O’Donnell, to provide wear resistance with respect to physical and chemical attack by plasmas [O’Donnell – 0023].
Although taught by the cited prior art, the claim limitations “to adjust capacitance of the member” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-
Regarding claims 2-3:
	Modified Hirayama teaches the multilayered film structure (80/90/100) includes a first film (100 - yttria-containing coating) and a second film (80/90 - Al2O3) having a lower relative permittivity than the first film (Al2O3 vs Y2O3, respectively) [O’Donnell - fig 5 & 0062, 0065, 0067]; and the second film (80/90) is disposed between the first film (100) and the surface of the member (70) [O’Donnell - fig 5 & 0062]. 
Regarding the limitation “a second film having a lower relative permittivity than the first film”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 4:
	Modified Harayama teaches the member (70) is an inner wall of a chamber, a deposition shield, a baffle plate, or a shutter (exposed internal surfaces of reactor components, such as the gas distribution plate 22, the chamber liner 30, the electrostatic chuck 34, and the focus ring 14) [O’Donnell - fig 4-5 & 0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sommers et al (US 2010/0055298), Simpson et al (US 2017/0140902), Mitsuhashi et al (US 8,877,002), and Sato et al (US 9,988,702) teach a multilayered film structure [fig 2, 1B, 2, and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Benjamin Kendall/Primary Examiner, Art Unit 1718